16‐2828‐ag 
     Lall v. Sessions 
                                                                                             BIA 
                                                                                         Segal, IJ 
                                                                                     A099 593 412 
                                                                                                   
                          UNITED STATES COURT OF APPEALS 
                              FOR THE SECOND CIRCUIT 
                                          
                                 SUMMARY ORDER 
      
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF 
APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A  SUMMARY 
ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
COUNSEL.   
      
 1          At a stated term of the United States Court of Appeals for the Second Circuit, 
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City 
 3   of New York, on the 5th day of October, two thousand seventeen. 
 4    
 5   PRESENT:   
 6                 JOHN M. WALKER, JR., 
 7                 RAYMOND J. LOHIER, JR., 
 8                        Circuit Judges, 
 9                 JOHN F. KEENAN,* 
10                        District Judge.   
11   _____________________________________ 
12   ROKMANIE LALL, 
13                        Petitioner, 
14    
15                 v.                                                   16‐2828 
16                                                                       
17   JEFFERSON B. SESSIONS III, UNITED 
18   STATES ATTORNEY GENERAL, 
19                        Respondent. 
20   _____________________________________ 


            *  Judge John F. Keenan, of the United States District Court for the Southern 
     District of New York, sitting by designation. 
 1    
 2   FOR PETITIONER:            Joshua Bardavid, New York, NY. 
 3                           
 4   FOR RESPONDENT:        Chad A. Readler, Acting Assistant 
 5                                                     Attorney General; Anthony P. Nicastro,   
 6                                                       Assistant Director; Jonathan Robbins,   
 7                                                       Senior Litigation Counsel, Office of 
 8                                                       Immigration Litigation, United States   
 9                                                       Department of Justice, Washington, DC. 
10    
11                UPON  DUE  CONSIDERATION  of  this  petition  for  review  of  a  decision  of  the 

12   Board  of  Immigration  Appeals  (“BIA”),  it  is  hereby  ORDERED,  ADJUDGED,  AND 

13   DECREED that the petition for review is DENIED. 

14          Petitioner  Rokmanie  Lall,  a  native  and  citizen  of  Guyana,  seeks  review  of  an 

15   August  1,  2016,  decision  of  the  BIA  affirming  the  August  27,  2015,  decision  of  an 

16   Immigration Judge (“IJ”) denying Lall’s applications for adjustment of status and waiver 

17   of  inadmissibility  and  ordering  her  removed.    In  re  Rokmanie  Lall,  No.  A099  593  412 

18   (B.I.A.  Aug.  1,  2016),  aff’g  No.  A099  593  412  (Immig.  Ct.  N.Y.C.  Aug.  27,  2015).    We 

19   assume the parties’ familiarity with the underlying facts and procedural history in this 

20   case, to which we refer only as necessary to explain our decision to deny the petition. 

21          We review the IJ’s decision as supplemented by the BIA.    See Xue Hong Yang v. 

22   U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005); Yan Chen v. Gonzales, 417 F.3d 268, 

23   271 (2d Cir. 2005).     

24          The only issue before us is Lall’s claim that the IJ violated her Fifth Amendment 

                                                      2
1    due process rights by prejudging her credibility related to her application to adjust her 

2    status to lawful permanent resident (“LPR”).    We review constitutional claims de novo.   

3    See Luna v. Holder, 637 F.3d 85, 102 (2d Cir. 2011).     

4           Aliens  are  entitled  to  due  process,  meaning  that  they  must  be  given  the 

5    “opportunity to be heard at a meaningful time and in a meaningful manner.”    Burger v. 

6    Gonzales,  498  F.3d  131,  134  (2d  Cir.  2007) (quotation  marks  omitted).    “To  establish  a 

7    violation  of  due  process,  an  alien  must  show  that  she  was  denied  a  full  and  fair 

8    opportunity  to  present  her  claims  or  that  the  IJ  or  BIA  otherwise  deprived  her  of 

9    fundamental fairness.”    Id. (quotation marks omitted).    Although rare, remand may be 

10   required when an IJ demonstrates such bias and hostility toward an applicant that we 

11   “cannot  conduct  a  meaningful  review  of  the  decision  below.”    Islam  v.  Gonzales,  469 

12   F.3d 53, 55 (2d Cir. 2006); see Guo‐Le Huang v. Gonzales, 453 F.3d 142, 148 (2d Cir. 2006).   

13   Remand is not warranted here because the IJ provided Lall a full and fair opportunity to 

14   present her claim without exhibiting bias or prejudging her credibility.     

15          Adjustment of status under 8 U.S.C. § 1255(a) generally requires the alien to have 

16   been “inspected and admitted” into the United States, and adjustment of status under 

17   subsection (i) for aliens not admitted requires physical presence in the United States on 

18   December  21,  2000.    Accordingly,  at  issue  before  the  IJ  was  whether  Lall  had  been 

19   admitted to the United States after inspection or, if not, had been present in the United 

                                                     3
1    States in November 2000.    When the IJ learned that Lall’s testimony would be the only 

2    evidence of her alleged admission in November 2000, the IJ warned Lall’s counsel that it 

3    was “going to be a really tough uphill battle,” noting the absence of evidence that Lall 

4    had been admitted at an airport.    The IJ did not demonstrate that she was prejudging 

5    Lall’s  credibility  by  warning  counsel  that  Lall’s  testimony  might  be  insufficient, 

6    particularly given Lall’s admission that she had previously committed fraud to procure 

7    an immigration benefit.    See Siewe v. Gonzales, 480 F.3d 160, 170 (2d Cir. 2007) (“An IJ 

8    may, either expressly or impliedly, rely on falsus in uno to discredit evidence that does 

9    not  benefit  from  corroboration  or  authentication  independent  of  the  petitioner’s  own 

10   credibility.”).     

11           Furthermore, by advising Lall’s attorney that corroboration might be necessary, 

12   the IJ appears to have been assisting Lall and fulfilling her “obligation to help develop 

13   the record.”    Zhi Wei Pang v. BCIS, 448 F.3d 102, 111 (2d Cir. 2006).    Indeed, after this 

14   warning,  the IJ explored potential avenues of relief, indicated that she was inclined to 

15   waive  Lall’s  initial  frauds,  provided  Lall  two  opportunities  to  testify,  permitted  Lall’s 

16   husband  to  testify,  and  asked  if  Lall  wanted  her  mother‐in‐law  to  testify.    On  this 

17   record, Lall cannot establish that the IJ prejudged her credibility or denied her a full and 

18   fair opportunity to present her claims.    Accordingly, her due process claim fails.    See 

19   Burger, 498 F.3d at 134.       

                                                      4
1         We  have  considered  Lall’s  remaining  arguments  and  conclude  that  they  are 

2   without merit.    For the foregoing reasons, the petition for review is DENIED. 

3                                            FOR THE COURT:   
4                                            Catherine O’Hagan Wolfe, Clerk 




                                                5